The defendant was convicted of murder. His motion for a new trial, containing only the usual general grounds, was over ruled, and he excepted. Held, that the evidence was sufficient to support the verdict, and the court did not err in refusing a new trial.
Judgment affirmed. All the Justicesconcur.
                      No. 15722. FEBRUARY 7, 1947.
Will Cromartie was indicted for murder in the alleged killing of Robert Brady, by stabbing him with a butcher knife. The jury returned a verdict of guilty without a recommendation. His motion for a new trial, containing only the usual general grounds, was overruled and he excepted.
The evidence for the State showed: that the defendant and the deceased, Robert Brady, were confined in the public-works camp of Thomas County at the time of the homicide; that they had an argument in the defendant's cell, and as the deceased walked away, the defendant got a butcher knife from under his mattress and stabbed the deceased both in the back and chest; and that the deceased ran down the stairs and died shortly afterwards as a result of the wounds inflicted. The deceased had no weapon and had made no attack on the defendant.
The defendant introduced no evidence, but in his statement said that the deceased came into his cell, started an argument, and pulled his knife; that the defendant then picked up a knife from his bed and became so nervous and scared that he didn't know what to do; that one of the inmates shoved him and the deceased in different directions and he threw the knife as he fell; that he knew he couldn't whip the deceased and there was nothing he could do but kill him.